Title: To Thomas Jefferson from Samuel Hanson, 10 March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town, March 10th; 1801

Knowing that my Friend, John T. Mason, would be out of Town all this week, I repaired to him immediately, for the purpose of communicating your commands on the Subject mentioned to me a few days ago. His Kinsman had set out for Philadelphia that morning. The result of our conference shall be laid before you at any moment that you shall appoint for me to wait on you—except the Hours between 10 and 3 O’Clock, when my official Duties require my presence here.
With due sensibility for the honour of being associated, in your consideration, with two such Men, I remain,
with perfect respect, Sir Your most obedt

S. Hanson of Saml

